DUNBAR, Judge
(concurring opinion):
I would also set aside the findings and sentence on the additional grounds that the government has failed to show the reasonableness of the random search which recovered the contraband admitted into evidence as proof of appellant’s guilt.
Appellate government counsel insist that although the “government has not found a reported case from this Honorable Court in which a random gate inspection in the United States was upheld, it is suggested that this apparent void stems from the fact that such inspections have been widely assumed to be valid.” Citing United States v. Glenn, 22 U.S.C.M.A. 295, 46 C.M.R. 295 (1973), the government contends that a Navy Court of Military Review upheld a general gate inspection conducted at the Marine Corps Air Station, El Toro California, United States v. Glenn, No. 72 0489 (N.C.M.R. 10 July 1972). Appellate government counsel, in support of the legality of random gate inspections, also cited the concurring opinion in United States v. Poundstone, 22 U.S.C.M.A. 277, 46 C.M.R. 277 (1973) wherein Judge Darden stated that a commanding officer of a military installation may without probable cause order the search of military personnel in vehicles leaving his base as a necessary part of his authority and responsibility for the security of his command.
With regard to the foregoing cases, however, it should be recognized that in the Glenn case the facts involved circumstances in which an individual had freely given consent to a search of his vehicle. The Court of Military Appeals in that case stated it was not necessary to consider the question as to whether the evidence was sufficient to demonstrate “reasonable cause” for the establishment of the gateway inspection system. In the case in which Judge Darden is quoted, the incident in question arose within a combat zone.
Accordingly, under the particular elements of this case, I would hold that random inspections of outgoing vehicles and personnel, without reasonable cause, within the United States, under peacetime conditions, are violative of the Fourth Amendment. By reasonable cause is meant some evidence to show that the base commander or his authorized representative, in ordering such an inspection, acted reasonably to: recover government property, prevent escapes from confinement or custody, ensure national security, or, had some other legitimate purpose in mind.
It is noted that although appellate government counsel argued ably in this case, they experienced some difficulty in relating the need for out-going gate inspections to national security.
Furthermore, I would carefully distinguish the elements of this case and its terminology from outgoing gate inspections relating to military dress as well as routine unannounced random barracks inspections properly conceived and executed as a means of providing for the general welfare of the *1059command by insuring readiness, security, orderliness, cleanliness, and to prevent the introduction or accumulation of items harmful to the integrity of the unit, e. g., drugs, prohibited weapons, explosives, etc.